                         Case 19-10998-BLS            Doc 137        Filed 05/24/19      Page 1 of 9



                               IN THE UNITED STATES BANKRUPTCY COURT
                                    FOR THE DISTRICT OF DELAWARE

                                                                 )
         In re:                                                  )     Chapter 11
                                                                 )
         Hospital Acquisition LLC, et al.,1                      )     Case No. 19-10998 (BLS)
                                                                 )
                                  Debtors.                       )     Jointly Administered
                                                                 )

                  NOTICE OF AGENDA OF MATTERS SCHEDULED FOR HEARING ON
                                MAY 29, 2019 AT 11:00 A.M. (ET)

         UNCONTESTED MATTER WITH CERTIFICATE OF NO OBJECTION

         1.       Debtors’ Motion for Entry of Interim and Final Orders (I) Prohibiting Utility Companies
                  From Altering, Refusing, or Discontinuing Utility Services, (II) Deeming Utility
                  Companies Adequately Assured of Future Performance, (III) Establishing Procedures for
                  Determining Additional Adequate Assurance of Payment, and (IV) Setting a Final
                  Hearing Related Hereto [D.I. 5, 5/7/19]

                  Related Documents:

                       A.     Interim Order (I) Prohibiting Utility Companies From Altering, Refusing, or
                              Discontinuing Utility Services, (II) Deeming Utility Companies Adequately
                              Assured of Future Performance, (III) Establishing Procedures for Determining
                              Additional Adequate Assurance of Payment, and (IV) Setting a Final Hearing
                              Related Hereto [D.I. 40, 5/8/19]

                       B.     Omnibus Notice of First Day Pleadings and Final Hearing Thereon [D.I. 55,
                              5/9/19]

                       C.     Certificate of No Objection [D.I. 132, 5/24/19]

                  1
                     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
         identification number, are: Hospital Acquisition LLC (3232); Hospital Acquisition Intermediate Sub LLC (9609);
         LifeCare Holdings LLC (f/k/a Hospital Acquisition Sub I LLC) (6612); LifeCare Behavioral Health Hospital of
         Pittsburgh LLC (9835); New LifeCare Hospitals LLC (7959); New LifeCare Hospitals of Dayton LLC (2592); New
         LifeCare Hospitals of Milwaukee LLC (2428); New LifeCare Hospitals of South Texas LLC (4237); Hospital
         Acquisition Sub II LLC (7920); New LifeCare Management Services LLC (4310); New LifeCare REIT 1 LLC
         (9849); New LifeCare Hospitals of Mechanicsburg LLC (0174); New Pittsburgh Specialty Hospital LLC (7592);
         LifeCare Vascular Services, LLC (5864); New LifeCare Hospitals of North Texas LLC (4279); New LifeCare
         Hospitals of Chester County LLC (1116); New LifeCare Hospitals of Northern Nevada LLC (4534); New San
         Antonio Specialty Hospital LLC (2614); New LifeCare Hospitals of North Carolina LLC (7257); New LifeCare
         Hospitals of Pittsburgh LLC (8759); New NextCare Specialty Hospital of Denver LLC (6416); Hospital Acquisition
         MI LLC (4982); LifeCare Pharmacy Services LLC (3733); New LifeCare REIT 2 LLC (1315); New LifeCare
         Hospitals at Tenaya LLC (6891); and New LifeCare Hospitals of Sarasota LLC (8094). The Debtors’ address is
         5340 Legacy Drive, Suite 150, Plano, Texas 75024.

01:24480938.1
                          Case 19-10998-BLS       Doc 137     Filed 05/24/19     Page 2 of 9



                     D.      Proposed Order

                Response Deadline:              May 22, 2019 at 4:00 p.m. (ET), extended for the
                                                Committee to May 24, 2019 at 12:00 p.m. (ET)

                Responses Received:

                     A.      Informal Comments
                             i. Agent for Second Lien Lenders
                             ii. Committee

                Status:      A certificate of no objection has been filed. No hearing is required.

         MATTERS GOING FORWARD

         2.     Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing the Debtors to
                (A) Continue Using Existing Centralized Cash Management System, (B) Honor Certain
                Prepetition Obligations Related to the Use of the Cash Management System, and
                (C) Maintain Existing Bank Accounts and Check Stock and (II) Granting Related Relief
                [D.I. 9, 5/7/19]

                Related Documents:

                     A.      Interim Order (I) Authorizing the Debtors to (A) Continue Using Existing
                             Centralized Cash Management System, (B) Honor Certain Prepetition
                             Obligations Related to the Use of the Cash Management System, and
                             (C) Maintain Existing Bank Accounts and Check Stock and (II) Granting
                             Related Relief [D.I. 43, 5/8/19]

                     B.      Omnibus Notice of First Day Pleadings and Final Hearing Thereon [D.I. 55,
                             5/9/19]

                Response Deadline:              May 22, 2019 at 4:00 p.m. (ET), extended for the
                                                Committee to May 24, 2019 at 12:00 p.m. (ET)

                Responses Received:

                     A.      Informal Comments from the Committee

                Status:      The informal comments of the Committee have been resolved and the Debtors
                             anticipate filing a certification of counsel submitting a revised order prior to
                             the hearing. This matter will be going forward.




01:24480938.1                                             2
                      Case 19-10998-BLS       Doc 137      Filed 05/24/19    Page 3 of 9



         3.     Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing, But Not
                Directing, Debtors to Pay Prepetition Claims of Certain Critical Vendors and
                (II) Authorizing Financial Institutions to Honor and Process All Related Checks and
                Transfer Requests [D.I. 11, 5/7/19]

                Related Documents:

                     A.   Interim Order (I) Authorizing, But Not Directing, Debtors to Pay Prepetition
                          Claims of Certain Critical Vendors and (II) Authorizing Financial Institutions
                          to Honor and Process All Related Checks and Transfer Requests [D.I. 45,
                          5/8/19]

                     B.   Omnibus Notice of First Day Pleadings and Final Hearing Thereon [D.I. 55,
                          5/9/19]

                Response Deadline:          May 22, 2019 at 4:00 p.m. (ET), extended for the
                                            Committee to May 24, 2019 at 12:00 p.m. (ET)

                Responses Received:

                     A.   Informal Comments
                          i. Agent for the Second Lien Lenders
                          ii. Committee

                Status:   All informal comments have been resolved and the Debtors anticipate filing a
                          certification of counsel submitting a revised order prior to the hearing. This
                          matter will be going forward.

         4.     Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing the Debtors to
                (A) Pay Prepetition Employee Wages, Benefits, and Other Obligations and (B) Continue
                Employee Programs and Severance Program and (II) Granting Related Relief [D.I. 13,
                5/7/19]

                Related Documents:

                     A.   Interim Order (I) Authorizing, But Not Directing, the Debtors to (A) Pay
                          Prepetition Employee Wages, Benefits, and Other Obligations and (B)
                          Continue Employee Programs and Severance Program and (II) Granting
                          Related Relief [D.I. 51, 5/9/19]

                     B.   Omnibus Notice of First Day Pleadings and Final Hearing Thereon [D.I. 55,
                          5/9/19]

                Response Deadline:          May 22, 2019 at 4:00 p.m. (ET), extended, with permission
                                            from the Court, for the Committee to May 28, 2019 at
                                            12:00 p.m. (ET)



01:24480938.1                                          3
                          Case 19-10998-BLS      Doc 137      Filed 05/24/19    Page 4 of 9



                Responses Received:

                     A.      Informal Comments from the Committee

                Status:      The Debtors and the Committee are continuing to work toward a consensual
                             resolution of the Committee’s informal comments. This matter is going
                             forward.

         5.     Debtors’ First Omnibus Motion for Entry of an Order Authorizing the Debtors to Reject
                Certain Unexpired Leases of Nonresidential Real Property and Executory Contracts
                Effective as of the Rejection Date [D.I. 14, 5/7/19]

                Related Documents:

                     A.      Notice of Motion [D.I. 56, 5/9/19]

                Response Deadline:             May 23, 2019 at 4:00 p.m. (ET)

                Responses Received:

                     A.      Informal Comments from Turner Windham, L.L.C.

                Status:      The Debtors and Turner Windham are working on language to be included in
                             a revised form of order that would resolve the informal comments. This
                             matter will be going forward.

         6.     Debtors’ Motion for Interim and Final Orders (I) Authorizing Debtors to Obtain
                Postpetition Financing and to Use Cash Collateral; (II) Granting Priming Liens and
                Providing Super Priority Claims; (III) Granting Adequate Protection to Prepetition
                Secured Parties; and (IV) Prescribing the Form and Manner of Notice and Setting the
                Time for the Final Hearing [D.I. 25, 5/7/19]

                Related Documents:

                     A.      Declaration of Geoffrey Coutts in Support of Debtors’ Motion for Interim and
                             Final Orders (I) Authorizing Debtors to Obtain Postpetition Financing and to
                             Use Cash Collateral; (II) Granting Priming Liens and Providing Super Priority
                             Claims; (III) Granting Adequate Protection to Prepetition Secured Parties; and
                             (IV) Prescribing the Form and Manner of Notice and Setting the Time for the
                             Final Hearing [D.I. 26, 5/7/19]

                     B.      Interim Order (I) Authorizing the Debtors to Obtain Postpetition Financing,
                             (II) Authorizing Use of Cash Collateral, (III) Granting Liens and Providing
                             Superpriority Administrative Expense Status, (IV) Granting Adequate
                             Protections, (V) Modifying the Automatic Stay, (V) Scheduling a Final
                             Hearing, and (VI) Granting Related Relief [D.I. 47, 5/8/19]



01:24480938.1                                             4
                          Case 19-10998-BLS       Doc 137      Filed 05/24/19     Page 5 of 9



                     C.      Omnibus Notice of First Day Pleadings and Final Hearing Thereon [D.I. 55,
                             5/9/19]

                Response Deadline:              May 22, 2019 at 4:00 p.m. (ET), extended for Local Texas
                                                Tax Authorities to May 23, 2019 at 4:00 p.m. (ET), and the
                                                Committee and Kettering Health to May 24, 2019 at 12:00
                                                p.m. (ET)

                Responses Received:

                     A.      Informal Comments of the U.S. Trustee

                     B.      Limited Objection of Freedom Medical, Inc. [D.I. 124, 5/22/19]

                     C.      MPT of Dallas LTACH, L.P.’s Limited Objection to Proposed Final Order
                             Approving Debtor in Possession Financing Agreement and Reservation of
                             Rights Regarding Same [D.I. 128, 5/23/19]

                     D.      Local Texas Tax Authorities’ Objection [D.I. 130, 5/23/19]

                     E.      Limited Objection of Kettering Medical Center [D.I. 133, 5/24/19]

                     F.      Objection of the Official Committee of Unsecured Creditors [D.I. 134,
                             5/24/19]

                     G.      Reservation of Rights of Welltower Inc. and its Affiliates [D.I. 135, 5/24/19]

                Status:      The Debtors are continuing to work with the various parties to reach
                             consensual resolutions and narrow the issues raised. This matter will be going
                             forward.

         7.     Debtors’ Motion for Entry of an Order Extending the Time within Which the Debtors
                Must File their Schedules of Assets and Liabilities and Statement of Financial Affairs
                [D.I. 59, 5/10/19]

                Response Deadline:              May 24, 2019 at 4:00 p.m. (ET)

                Responses Received:             None to date

                Status:      The Debtors anticipate filing a certificate of no objection prior to the hearing.
                             This matter will be going forward.




01:24480938.1                                              5
                          Case 19-10998-BLS       Doc 137      Filed 05/24/19     Page 6 of 9



         8.     Debtors’ Motion for Entry of an Order Establishing Procedures for Interim Compensation
                and Reimbursement of Expenses of Professionals [D.I. 60, 5/10/19]

                Response Deadline:              May 24, 2019 at 4:00 p.m. (ET)

                Responses Received:

                     A.      Informal Comments
                             i. U.S. Trustee
                             ii. Agent for the Second Lien Lenders
                             iii. Committee

                Status:      All of the informal comments have been resolved and the Debtors anticipate
                             filing a certification of counsel submitting a revised order prior to the hearing.
                             This matter will be going forward.

         9.     Debtors’ Motion for an Order Authorizing the Debtors to Retain, Employ, and
                Compensate Certain Professionals Utilized in the Ordinary Course of Business, Effective
                as of the Petition Date [D.I. 61, 5/10/19]

                Response Deadline:              May 24, 2019 at 4:00 p.m. (ET)

                Responses Received:

                     A.      Informal Comments
                             i. Agent for the Second Lien Lenders
                             ii. Committee

                Status:      All of the informal comments have been resolved and the Debtors anticipate
                             filing a certification of counsel submitting a revised order prior to the hearing.
                             This matter will be going forward.

         10.    Debtors’ Application for Employment and Retention of Prime Clerk LLC as
                Administrative Advisor Nunc Pro Tunc to the Petition Date [D.I. 62. 5/10/19]

                Response Deadline:              May 24, 2019 at 4:00 p.m. (ET)

                Responses Received:             None to date

                Status:      The Debtors anticipate filing a certificate of no objection prior to the hearing.
                             This matter will be going forward.




01:24480938.1                                              6
                          Case 19-10998-BLS       Doc 137      Filed 05/24/19     Page 7 of 9



         11.    Debtors’ Application for entry of an Order Authorizing the Retention and Employment of
                Akin Gump Strauss Hauer & Feld LLP as Counsel to the Debtors, Nunc Pro Tunc to the
                Petition Date [D.I. 63, 5/10/19]

                Response Deadline:              May 24, 2019 at 4:00 p.m. (ET)

                Responses Received:

                     A.      Informal Comments from the U.S. Trustee

                Status:      The informal comments of the U.S. Trustee have been resolved and the
                             Debtors anticipate filing a certificate of no objection prior to the hearing. This
                             matter will be going forward.

         12.    Debtors’ Application for an Order Authorizing the Retention and Employment of Young
                Conaway Stargatt & Taylor, LLP as Co-Counsel for the Debtors, Effective as of the
                Petition Date [D.I. 64, 5/10/19]

                Related Documents:

                     A.      [SEALED] Exhibit to Debtors’ Application for an Order Authorizing the
                             Retention and Employment of Young Conaway Stargatt & Taylor, LLP as Co-
                             Counsel for the Debtors, Effective as of the Petition Date [D.I. 65, 5/10/19]
                Response Deadline:              May 24, 2019 at 4:00 p.m. (ET)

                Responses Received:

                     A.      Informal Comments from the U.S. Trustee

                Status:      The parties are continuing to work toward a consensual resolution of the U.S.
                             Trustee’s informal comments. This matter is going forward.

         13.    Debtors’ Application or an Order Authorizing the Retention and Employment of
                Berkeley Research Group, LLC as Financial Advisor to the Debtors, Nunc Pro Tunc to
                the Petition Date [D.I. 66, 5/10/19]

                Related Documents:

                     A.      [SEALED] Exhibit to Debtors’ Application or an Order Authorizing the
                             Retention and Employment of Berkeley Research Group, LLC as Financial
                             Advisor to the Debtors, Nunc Pro Tunc to the Petition Date [D.I. 67, 5/10/19]




01:24480938.1                                              7
                          Case 19-10998-BLS       Doc 137     Filed 05/24/19    Page 8 of 9



                Response Deadline:             May 24, 2019 at 4:00 p.m. (ET)

                Responses Received:

                     A.      Informal Comments from the U.S. Trustee

                Status:      The informal comments of the U.S. Trustee have been resolved and the
                             Debtors anticipate filing a certification of counsel submitting a revised order
                             prior to the hearing. This matter is going forward.

         14.    Debtors’ Application for an Entry of an Order (I) Authorizing the Retention and
                Employment of Houlihan Lokey Capital, Inc. as Financial Advisor and Investment
                Banker for the Debtors, Nunc Pro Tunc to the Petition Date, (II) Waiving Certain Time-
                Keeping Requirements, and (III) Granting Related Relief [D.I. 68, 5/10/19]

                Related Documents:

                     A.      [SEALED] Exhibit to Debtors’ Application for an Entry of an Order
                             (I) Authorizing the Retention and Employment of Houlihan Lokey Capital,
                             Inc. as Financial Advisor and Investment Banker for the Debtors, Nunc Pro
                             Tunc to the Petition Date, (II) Waiving Certain Time-Keeping Requirements,
                             and (III) Granting Related Relief [D.I. 69, 5/10/19]

                Response Deadline:             May 24, 2019 at 4:00 p.m. (ET)

                Responses Received:

                     A.      Informal Comments
                             i. U.S. Trustee
                             ii. Agent for the Second Lien Lenders

                     B.      Objection of the Official Committee of Unsecured Creditors [D.I. 136,
                             5/24/19]

                Status:      The informal comments from the U.S. Trustee have been resolved. This
                             matter is going forward.




01:24480938.1                                             8
                          Case 19-10998-BLS       Doc 137       Filed 05/24/19   Page 9 of 9



         15.    Debtors’ Omnibus Motion for Entry of an Order Authorizing Certain Confidential
                Information to Be Filed under Seal in Connection with Retention Applications [D.I. 70,
                5/10/19]

                Response Deadline:             May 24, 2019 at 4:00 p.m. (ET)

                Responses Received:

                     A.      Informal Comments from the U.S. Trustee

                Status:      The informal comments of the U.S. Trustee have been resolved and the
                             Debtors anticipate filing a certification of counsel submitting a revised order
                             prior to the hearing. This matter will be going forward.

         Dated: Wilmington, Delaware
                May 24, 2019                      /s/ Jaime Luton Chapman
                                                  YOUNG CONAWAY STARGATT & TAYLOR, LLP
                                                  M. Blake Cleary (No. 3614)
                                                  Jaime Luton Chapman (No. 4936)
                                                  Joseph M. Mulvihill (No. 6061)
                                                  Betsy L. Feldman (No. 6410)
                                                  Rodney Square
                                                  1000 North King Street
                                                  Wilmington, Delaware 19801
                                                  Telephone: (302) 571-6600
                                                  Facsimile: (302) 571-1253
                                                  – and –
                                                  AKIN GUMP STRAUSS HAUER & FELD LLP
                                                  Scott Alberino (admitted pro hac vice)
                                                  Kevin M. Eide (admitted pro hac vice)
                                                  2001 K. Street, N.W.
                                                  Washington, DC 20006
                                                  Telephone: (202) 887-4000
                                                  Facsimile: (202) 887-4288
                                                  Sarah Link Schultz (admitted pro hac vice)
                                                  2300 N. Field Street, Suite 1800
                                                  Dallas, Texas 75201
                                                  Telephone: (214) 969-2800
                                                  Facsimile: (214) 969-4343
                                                  PROPOSED COUNSEL FOR DEBTORS AND
                                                  DEBTORS IN POSSESSION




01:24480938.1                                               9
